DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-11 are pending.

Drawings
Replacement drawings were received on November 29, 2021.  These drawings are approved.

Specification
The amendments to the abstract and specification received on November 29, 2021 are approved.
Claim Objections
Claim 5 is objected to because in the final line, the claim should end with a period instead of a semi-colon. Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,419,126 (Gibson).
Regarding claim 5, Gibson discloses a brace (1000; see Figures 13A and 13B) comprising
a first part (1020) positioned on a first plane, the first part comprising
a first section (see annotated Figures 1a and 1b below for two interpretations of the first and second sections); and
a second section connected to the first section of the first part, a predetermined angle being formed between the first section of the first part and the second section of the first part;
a second part (1030) positioned on a second plane perpendicular to the first plane, the second part comprising
a first section; and
a second section connected to the first section of the second part, the predetermined angle being formed between the first section of the second part and the second section of the second part; and
a third part (1040) positioned on a third plane perpendicular to the first plane and the second plane, the third part comprising
a first section; and
a second section connected to the first section of the third part, the predetermined angle being formed between the first section of the third part and the second section of the third part;

wherein the second section of the second part is directly connected to the first section of the third part; and
wherein the second section of the third part is directly connected to the first section of the first part (see annotated Figures 1a and 1b below).

    PNG
    media_image1.png
    502
    637
    media_image1.png
    Greyscale

Figure 1a. Annotated Figure 13a of Gibson; Interpretation 1

    PNG
    media_image2.png
    456
    672
    media_image2.png
    Greyscale

Figure 1b. Annotated Figure 13a of Gibson; Interpretation 2
NOTE: In interpretation 1, the delineation between the first and second sections is provided at the corner adjacent apertures 1022, 1032, 1042. In interpretation 2, the delineation between the first and second sections is provided exactly halfway between the ends of the parts 1020, 1030, 1040. 
Regarding claim 6, Gibson discloses the first section of the first part (1020) is longer than the second section of the first part; wherein the first section of the second part (1030) is longer than the second section of the second part; and wherein the first section of the third part (1040) is longer than the second section of the third part (see annotated Figure 1a above).
Regarding claim 7, Gibson discloses the first part (1020), the second part (1030), and the third part (1040) are of a same size (see Figures 13A and 13B).
Regarding claim 8, Gibson discloses the predetermined angle is ninety degrees (see annotated Figures 1a and 1b above, where the short portion of the first section is at a ninety degree angle to the short portion of the second section).
Regarding claim 9, Gibson discloses a length of the first section of the first part (1020) is the same as a length of the second section of the first part; wherein a length of the first section of the second part (1030) is the same as a length of the second section of the second part; and wherein a length of the first section of the third part (1040) is the same as a length of the second section of the third part (see annotated Figure 1b above).
Regarding claim 10, Gibson discloses the first part (1020), the second part (1030), and the third part (1040) are of a single piece construction (see Figures 13A and 13B).


Allowable Subject Matter
Claims 1-4 and 11 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, Gibson discloses a brace (1000; see Figures 13A and 13B) comprising
a first part (1020);
a second part (1030); and
a third part (1040);
wherein the brace is characterized by
an assembled condition (see Figures 13A and 13B) in which
the first part is perpendicularly connected to the second part;
the second part is perpendicularly connected to the third part;
the third part is perpendicularly connected to the first part; and
the first part, the second part, and the third part form an opening configured to join a plurality of workpieces (formed inside 1020, 1030, 1040).
Gibson fails to disclose a rotatable condition in which
the first part is rotatable about a first axle for rotation;
the second part is rotatable about a second axle for rotation perpendicular to the first axle for rotation; and
the third part is rotatable about a third axle for rotation perpendicular to the first axle for rotation and the second axle for rotation.
The prior art fails to fairly show or suggest a modification to Gibson such that it includes a rotatable condition in which the first part is rotatable about a first axle for rotation; the second part is rotatable about a second axle for rotation perpendicular to the first axle for rotation; and the third part is rotatable about a third axle for rotation perpendicular to the first axle for rotation and the second axle for rotation. Further, such a modification would teach away from the intended structure of Gibson in that the brace of Gibson is meant to maintain rigidity, even in cases of a break (see column 1, line 56, through column 2, line 10).
Regarding claim 11, Gibson discloses a brace (1000; see Figures 13A and 13B) comprising
a first part (1040) positioned on a first plane, the first part comprising
a first section (short section adjacent aperture 1041);
a second section (long section shown at 1040) connected to the first section, a first predetermined angle being formed between the first section and the second section; and
a third section (short section adjacent aperture 1042) connected to the second section, a second predetermined angle being formed between the second section and the third section; and
a second part (formed by 1020 & 1030) being a single piece construction, the second part comprising
a first member (1030); and
a second member (1020) connected to the first member of the second part;
wherein the brace is characterized by
an assembled condition (see Figures 13A and 13B) in which
the first member of the second part is positioned on a second plane perpendicular to the first plane;
the second member of the second part is positioned on a third plane perpendicular to the first plane and the second plane;
the first member of the second part is connected to the first section of the first part; and
the second member of the second part is connected to the third section of the first part.
Gibson fails to disclose a rotatable condition in which the first part is rotatable about a first axle for rotation. The prior art fails to fairly show or suggest a modification to Gibson such that it includes a rotatable condition in which the first part is rotatable about a first axle for rotation. Further, such a modification would teach away from the intended structure of Gibson in that the brace of Gibson is meant to maintain rigidity, even in cases of a break (see column 1, line 56, through column 2, line 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 8-10, filed November 29, 2021, with respect to the previous objections, 112 rejections, and 102 rejections of claim 1 over Gibson and US 6,860,475 (Wong) have been fully considered and are persuasive.  The objections and 112 rejections have been withdrawn. 
On page 10, Applicant asserts Gibson fails to teach the limitations of claims 5-10. The Examiner respectfully disagrees and directs Applicant’s attention to the rejection of claims 5-10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 25, 2022